DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
	This action reproduces the previous office action 9/1/2021 with corrected statements of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 11, and 19 require a wt% of electroactive material particles and salt additive particles. However, the claim does not state what the total weight is based on when determining the percentage. The comprising language permits other components or solvent to be added which would change the wt% depending on how total weight is defined. Therefore, the metes and bounds of the claim cannot be determined.
	Claims 10 and 17 refer to “the sulfur-containing cathode” which lacks antecedent basis. The preamble of the claim refers to “a sulfur-containing electrode”. The claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976).
Regarding claim 1,
	TANAKA teaches a method of making a secondary battery that includes mixing (admixing) an electrode active material with lithium salt [0030]. The mixture is applied to the surface of a current collector followed by a pressing step [0030]. The pressing step can easily adjust the porosity/density [0047] (pressing the deposited material from a first porosity to a second porosity).
	TANAKA teaches including active material with lithium salt but does not expressly teach the lithium salt in particle form. However, LEE teaches that when incorporating lithium salt with electrode active material, the salt can be distributed mixed with the active material in powder form [0121]. Although a solvent is used, the solvent is N-methylpyrrolidone (NMP) which does not dissolve the salt. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use lithium salt particles as the salt in TANAKA as a known morphology for salt added with electrode active material.
Regarding claim 2,
	TANAKA teaches using lithium salts generally and specifically teaches using Li(C2F5SO2)2N, LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3 [0071].
Regarding claim 3,
[0047]. In addition, LEE teaches 80% active material based on solids (solvent NMP not included) [0121]. Generally changes in concentration are not patentable unless they are critical to the invention MPEP 2144.05.I. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to vary the concentration of active material and lithium salt in an effort to find optimal and workable concentrations.
Regarding claim 8,
	TANAKA teaches a heating step may be included to ensure no water is present [0092]. The reference does not teach the temperature of the heating to remove water with the dry gas or vacuum. However, changes in temperature are generally not considered patentable unless they are critical, MPEP 2144.05.II. In this case the temperature is a result effective variable that can be changed by engineering decision. Higher temperature remove water quicker but excessively high temperature will risk damaging the material.
Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) further in view of GABEN et al. (US 2015/0104713).
Regarding claim 4,
	The references teach controlling the porosity by using a pressing step but does not teach the initial and final porosity. However, GABEN teaches that when making an electrode, a compression step can create a porosity of about 40% [0007]. The [0012]. Accordingly, manipulating the porosity is a result effective variable that one of ordinary skill in the art would optimize, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide a compression step to TANAKA to achieve a porosity of about 40% as a known workable porosity for secondary cells.
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) further in view of YAMAMOTO et al. (US 2019/0115619).
Regarding claim 5,
	The references teach forming an electrode with salt particles and electrode active particles. The references do not teach dissolving the salt particles to increase porosity of the deposited layer. However, the examiner notes that the salt particles are readily dissolvable in liquid electrolyte. YAMAMOTO teaches that when making a secondary battery electrode, lithium salt and electrode mixture can be provided in a layer with a liquid electrolyte that dissolves the lithium salt [0100]-[0102]. Although the reference does not state the salt is dissolved, the solubility is an inherent material property. Accordingly when assembling a cell with liquid electrolyte between cathode and anode the liquid electrolyte will necessarily dissolve at least part of the lithium salt in the electrodes which inherently increases porosity.  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the liquid 
Regarding claim 7,
	The electrolyte in YAMAMOTO can be 1,2-dimethoxyethane or tetrahydrofuran [0101].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) and YAMAMOTO et al. (US 2019/0115619) further in view of GABEN et al. (US 2015/0104713).
Regarding claim 6,
	The references teach controlling the porosity by using a pressing step but does not teach the initial and final porosity. However, GABEN teaches that when making an electrode, a compression step can create a porosity of about 40% [0007]. The reference goes on to teach that when the porosity is too high the energy density is poor, but if the porosity becomes too low, the pores are too small and prevent wetting of the electrode by the electrolyte [0012]. Accordingly, manipulating the porosity is a result effective variable that one of ordinary skill in the art would optimize, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide create an electrode with the desired porosity of about 40% as a known workable porosity for secondary cells. The final porosity is directly related to the compression step and the mass fraction of salt.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) further in view of YUSHIN et al (US 2020/0373555).
Regarding claim 8,
	TANAKA teaches a heating step for removing trace moisture. The reference does not teach the heat treatment of the deposited material at the claimed temperature. However, YUSHIN teaches that conventional calendaring is performed at 50-80° C to increase density [0053]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform heating with calendaring to increase electrode density.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) further in view of MANTHIRAM et al. (US 2015/0349380).
Regarding claim 9,
	The prior art teaches making a lithium secondary battery but does not teach the electrode active material as a sulfur or lithium sulfide compound. However, lithium sulfides are a known class of active materials according to MANTHIRAM [0011]. The lithium sulfur batteries are advantageous because sulfur is inexpensive and environmentally benign [0012]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate a sulfur compound into the electrode of TANAKA as a simple substitution of known active materials that charge and discharge lithium ions and has a further benefit of being low cost and less hazardous.
Claims 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) and YUSHIN et al (US 2020/0373555) and MANTHIRAM et al. (US 2015/0349380).
Regarding claim 10,
	TANAKA teaches a method of making a secondary battery that includes mixing (admixing) an electrode active material with lithium salt [0030]. The mixture is applied to the surface of a current collector followed by a later pressing step [0030]. The pressing step can easily adjust the porosity/density [0047] (pressing the deposited material from a first porosity to a second porosity).
	TANAKA teaches including active material with lithium salt but does not expressly teach the lithium salt in particle form. However, LEE teaches that when incorporating lithium salt with electrode active material, the salt can be distributed mixed with the active material in powder form [0121]. Although a solvent is used, the solvent is N-methylpyrrolidone (NMP) which does not dissolve the salt. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use lithium salt particles as the salt in TANAKA as a known morphology for salt added with electrode active material.
TANAKA teaches pressing but does not expressly teach calendaring. However, YUSHIN teaches that conventional calendaring is performed at 50-80° C to increase density [0053]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform pressing with calendaring to increase electrode density.
[0011]. The lithium sulfur batteries are advantageous because sulfur is inexpensive and environmentally benign [0012]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate a sulfur compound into the electrode of TANAKA as a simple substitution of known active materials that charge and discharge lithium ions and has a further benefit of being low cost and less hazardous.
Regarding claim 11,
	TANAKA teaches using lithium salts generally and specifically teaches using Li(C2F5SO2)2N, LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3 [0071]. 
As described in the 112 above it is unclear was to the weight basis for the weight percentage. The examiner notes that TANAKA teaches up to 70% by mass based upon 100% of the mass of the slurry [0047]. In addition, LEE teaches 80% active material based on solids (solvent NMP not included) [0121]. Generally changes in concentration are not patentable unless they are critical to the invention MPEP 2144.05.I. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to vary the concentration of active material and lithium salt in an effort to find optimal and workable concentrations.Regarding claim 16,
	The references teach applying a slurry and calendaring but do not expressly teach drying the slurry before calendaring. However, YUSHIN teaches that drying casted electrodes to completely remove solvent is conventionally performed before [0032]. The examiner further notes that the excess liquid from the deposited slurry in TANAKA is a recognized problem that is solved by providing a porous sheet [0097]. Accordingly, the excess liquid is a recognized problem in TANAKA and YUSHIN teaches a conventional drying step solves the problem. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to dry the slurry before calendaring as a conventional step to remove excess liquid before pressing.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) and YUSHIN et al (US 2020/0373555) and MANTHIRAM et al. (US 2015/0349380)  further in view of GABEN et al. (US 2015/0104713).
Regarding claim 12,
	The references teach controlling the porosity by using a pressing step but does not teach the initial and final porosity. However, GABEN teaches that when making an electrode, a compression step can create a porosity of about 40% [0007]. The reference goes on to teach that when the porosity is too high the energy density is poor, but if the porosity becomes too low, the pores are too small and prevent wetting of the electrode by the electrolyte [0012]. Accordingly, manipulating the porosity is a result effective variable that one of ordinary skill in the art would optimize, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide a compression step to TANAKA to achieve a porosity of about 40% as a known workable porosity for secondary cells.
Claims 13, 15, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) and YUSHIN et al (US 2020/0373555) and MANTHIRAM et al. (US 2015/0349380) further in view of YAMAMOTO et al. (US 2019/0115619).
Regarding claims 13 and 15,
	The references teach forming an electrode with salt particles and electrode active particles. The references do not teach dissolving the salt particles to increase porosity of the deposited layer. However, the examiner notes that the salt particles are readily dissolvable in liquid electrolyte. YAMAMOTO teaches that when making a secondary battery electrode, lithium salt and electrode mixture can be provided in a layer with a liquid electrolyte that dissolves the lithium salt [0100]-[0102]. Although the reference does not state the salt is dissolved, the solubility is an inherent material property. Accordingly when assembling a cell with liquid electrolyte between cathode and anode the liquid electrolyte will necessarily dissolve at least part of the lithium salt in the electrodes which inherently increases porosity.  At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use the liquid electrolyte of YAMAMOTO as a simple substitution of known electrolytes used when assembling a lithium ion cell. The examiner further notes that the lithium sulfur cell described in MANTHIRAM uses the same electrolytes of dimethoxyethane or tetrahydrofuran [0085]. 
Regarding claim 17,
	TANAKA teaches a method of making a secondary battery that includes mixing (admixing) an electrode active material with lithium salt [0030]. The mixture is applied to [0030]. The pressing step can easily adjust the porosity/density [0047] (pressing the deposited material from a first porosity to a second porosity).
	TANAKA teaches including active material with lithium salt but does not expressly teach the lithium salt in particle form. However, LEE teaches that when incorporating lithium salt with electrode active material, the salt can be distributed mixed with the active material in powder form [0121]. Although a solvent is used, the solvent is N-methylpyrrolidone (NMP) which does not dissolve the salt. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to use lithium salt particles as the salt in TANAKA as a known morphology for salt added with electrode active material.
	TANAKA teaches pressing but does not expressly teach calendaring. However, YUSHIN teaches that conventional calendaring is performed at 50-80° C to increase density [0053]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to perform pressing with calendaring to increase electrode density.
The references teach forming an electrode with salt particles and electrode active particles. The references do not teach dissolving the salt particles to increase porosity of the deposited layer. However, the examiner notes that the salt particles are readily dissolvable in liquid electrolyte. YAMAMOTO teaches that when making a secondary battery electrode, lithium salt and electrode mixture can be provided in a layer with a liquid electrolyte that dissolves the lithium salt [0100]-[0102]. Accordingly when assembling a cell with liquid electrolyte between cathode and anode the liquid 
TANAKA teaches making a lithium secondary battery but does not teach the electrode active material as a sulfur or lithium-sulfur compound. However, lithium-sulfur is a known class of active materials according to MANTHIRAM [0011]. The lithium sulfur batteries are advantageous because sulfur is inexpensive and environmentally benign [0012]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate a sulfur compound into the electrode of TANAKA as a simple substitution of known active materials that charge and discharge lithium ions and has a further benefit of being low cost and less hazardous.
Regarding claim 19,
As described in the 112 above it is unclear was to the weight basis for the weight percentage. The examiner notes that TANAKA teaches up to 70% by mass based upon 100% of the mass of the slurry [0047]. In addition, LEE teaches 80% active material based on solids (solvent NMP not included) [0121]. Generally changes in concentration are not patentable unless they are critical to the invention MPEP 2144.05.I. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to vary the concentration of active material and lithium salt in an effort to find optimal and workable concentrations.
Regarding claim 20,
	TANAKA teaches using lithium salts generally and specifically teaches using Li(C2F5SO2)2N, LiPF6, LiBF4, LiClO4, LiAsF6, LiCF3SO3 [0071]. The electrolyte in YAMAMOTO can be 1,2-dimethoxyethane or tetrahydrofuran [0101].
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA et al. (US 2021/0028436) in view of LEE et al. (US 2018/0114976) and YUSHIN et al (US 2020/0373555) and MANTHIRAM et al. (US 2015/0349380) further in view of YAMAMOTO et al. (US 2019/0115619) and GABEN et al. (US 2015/0104713).
Regarding claim 14,
	The references teach controlling the porosity by using a pressing step but does not teach the initial and final porosity. However, GABEN teaches that when making an electrode, a compression step can create a porosity of about 40% [0007]. The reference goes on to teach that when the porosity is too high the energy density is poor, but if the porosity becomes too low, the pores are too small and prevent wetting of the electrode by the electrolyte [0012]. Accordingly, manipulating the porosity is a result effective variable that one of ordinary skill in the art would optimize, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide create an electrode with the desired porosity of about 40% as a known workable porosity for secondary cells. The final porosity is directly related to the compression step and the mass fraction of salt.
Regarding claim 18,
	The references teach controlling the porosity by using a pressing step but does not teach the initial and final porosity after calendaring. However, GABEN teaches that when making an electrode, a compression step can create a porosity of about 40% [0007]. The reference goes on to teach that when the porosity is too high the energy density is poor, but if the porosity becomes too low, the pores are too small and prevent [0012]. Accordingly, manipulating the porosity is a result effective variable that one of ordinary skill in the art would optimize, MPEP 2144.05.II. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to provide create an electrode with the desired porosity of about 40% as a known workable porosity for secondary cells. The final porosity is directly related to the compression step and the mass fraction of salt which is inherently dissolved by the liquid electrolyte.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AUSTIN MURATA/Primary Examiner, Art Unit 1712